Title: To George Washington from Gilbert Simpson, 14 June 1773
From: Simpson, Gilbert
To: Washington, George



Sr
Loudown June the 14: 1773

this Coms to acQuaint your honour that I am Returnd home from youghagahanay and have Left all well when I Came from there I left provision Enuf for the people to Eat and work anuf to do and I have Got a nye neibour to have an Eye over them and there work. tho. my fellow is Sufficent to take Care and is as trusty I beleive as most white men and will Carrey on work as well as most when Laid down to him Sr I Should be glad to get a fwe Lines from you to know what you determine upon wheather you take my part of things or not as I have wrote you about and Sr I want to know whether you will be at Leesburg any time this Summer or not for it would save me the troble of Coming down to you for I have been Saddeld with a great del of trouble and hard Ship alreydey and Should not be fond of much more unteel I Goe out again which perpose to do about the first of September when I think the flies is a Little more moderate and then if you perpose to send more hands and horses and Clothing for them that is there I Shall if God willing be a going out and pray Sr send me in your Letter whether you are Going from home ths Summer to Stay any lenth of time or not that I may not mis seeing of you when I Com down I Send you in the inclosed a true account to Shew you how your meney is Laid ⟨out⟩ and sum more to it So no more but Remains your umble Servant to Command

Gilbt Simpson


N:B: I understand that Mr Lun Washingtons overseeer has got 15 acers of Land in Corn and I heard Just before I Came away that one of the negros had thrasht the overcer but no great hurt on Either side.

